DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuoka et al. US 2005/0072358 (US’358).

Regarding claim 1, US’358 teaches a substrate processing apparatus useful for plating a semiconductor substrate or processing a substrate by dipping a substrate in a processing liquid (abstract, para. 3). US’358 further teaches in a substrate processing apparatus for carrying out the above-described plating and the like, a substrate holding device, which holds a substrate by attracting the back surface of the substrate, is generally employed. Such a substrate holding device includes a plate-like attracting head and holds a substrate by attracting by vacuum the back surface of the substrate to a suction pad mounted to the lower surface of the attracting head (a plating apparatus comprising: a system head operable to clamp a substrate, wherein the system head is operable to raise and lower the substrate between a plating bath) (para. 291-292). As shown in FIGS. 15A and 15B, the plating unit 360 comprises a processing tank (plating tank) 710 for holding a plating solution Q and carrying out a dip processing of the substrate W. Though in the above-described plating unit 360 electroless plating is carried out with the plating solution Q held in the processing tank 710, it is also possible to carry out electroplating of a processing surface of a substrate W by providing an anode within the processing tank 710 and connecting a cathode electrode to the substrate W (a plating bath vessel adapted to hold the plating bath for electroplating on the substrate) (para. 283-284 and 316). As shown in FIGS. 16A and 16B, to the cover portion 717 of the processing tank 710 is mounted a pair of rinsing spray nozzles 723 (since there are multiple nozzles provided as nozzles 723, the individual nozzles read on first fluid nozzle…second fluid nozzle) for spraying a cleaning liquid (pure water) (fluid) in a one-shot manner from the inner wall of the cover portion 717 toward the opening 711. Even when the substrate holding device 780 is raised after plating and the substrate W is separated from the plating solution Q, a small amount of plating solution remains on the processing surface of the substrate. With the plating solution remaining on the surface, plating of the surface of the substrate W will still proceed, resulting in a failure of obtaining a uniform plated film. According to the present invention, the spray nozzles 723 are provided in the processing tank 710, and a cleaning liquid is sprayed onto the surface of the substrate W immediately after plating, thereby removing the plating solution remaining on the surface of the substrate W. Further, the spraying of cleaning liquid rapidly cools the substrate W to stop progress of plating, whereby a uniform plated film can be obtained (para. 285). After carrying out electroless plating of the processing surface (lower surface) of the substrate W for a predetermined time, described above, the lifting mechanism 831 (see FIG. 21) is driven to raise the substrate holding device 780 to the position shown in FIGS. 15A and 15B. During the rise (the system head is operable to raise and lower the substrate between a plating bath, a first position above the plating bath, and a second position above the first position) of the substrate W, a cleaning liquid (pure water) is sprayed in a one-shot manner from the rinsing nozzle 723 provided in the processing tank 710 toward the processing surface of the rising substrate W to cool the substrate W, thereby stopping the progress of electroless plating (para. 314). A cleaning liquid (pure water) is sprayed right upwardly from the nozzles 763 of the spray nozzle 760 on the lid member 740 onto the processing surface of the substrate W to clean the processing surface. At this time, since the opening 711 of the processing tank 710 is closed with the lid member 740, the cleaning liquid does not enter the processing tank 710, that is, the plating solution Q in the processing tank 710 is not diluted, enabling use of the plating solution Q during circulating (para. 315). Rotating the substrate W at a high speed can effectively scatter the processing liquid and cleaning liquid remaining on the surface of the substrate W after plating, eliminating wasteful discharge of the processing liquid, cleaning liquid, etc. to be used (para. 303). A cover portion 717 surrounding the outside of the circumferential groove 715 and projecting upwardly and cylindrically (weir). As shown in FIGS. 16A and 16B, the cover portion 717 of the processing tank 710 is mounted a pair of rinsing spray nozzles 723 for spraying a cleaning liquid (pure water) in a one-shot manner from the inner wall of the cover portion 717 toward the opening 711 (a weir extending about the plating bath vessel, a first nozzle extending through the weir at a first radial position, a second nozzle extending through the weir at a second radial position,) (para. 284-285 see figs 16A-B). Therefore, US’358 teaches an electroplating apparatus comprising: a system head operable to clamp a substrate, wherein the system head is operable to raise and lower the substrate between a plating bath, a first position above the plating bath, and a second position above the first position; a plating bath vessel adapted to hold the plating bath for electroplating on the substrate; a weir extending about the plating bath vessel; a first nozzle extending through the weir at a first radial position, and positioned to deliver fluid to the substrate at the first position above the plating bath; and a second nozzle extending through the weir at a second radial position, and positioned to deliver fluid to the substrate at the second position above the plating bath.

Regarding claim 6, US’358 teaches the electroplating apparatus of claim 1. US’358 further teaches the weir defines a space above the plating bath, see fig, 17, which reads on wherein the weir defines a plane above the plating bath vessel (see fig. 16b-17).

Regarding claims 7-8, US’358 teaches the electroplating apparatus of claim 6. US’358 further teaches that nozzles can rinse the substrate while it is being raised and the substrate can be raised above the top of the weir, as discussed above (see fig. 15). Therefore, the first position and second position can include positions anywhere between the top of the plating bath and above the weir, which reads on wherein the first position is between the plating bath and the plane defined by the weir, with regard to claim 7 and wherein the second position is above the plane defined by the weir, with regard to claim 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US’358.

Regarding claims 2-5, US’358 teaches the plating apparatus of claim 1. 

US’385 does not teach a rinsing frame extending above the plating bath vessel, wherein the rinsing frame comprises a rim extending about an upper surface of the plating bath vessel, with regard to claim 2, wherein a rinsing channel is defined between the rim and the upper surface of the plating bath vessel, with regard to claim 3, a plenum extending about the rim radially outward of the weir, with regard to claim 4 and wherein the weir is coupled about an interior of the plenum, with regard to claim 5.

However, US’358 further teaches a cleaning liquid (pure water) is sprayed right upwardly from the nozzles 763 of the spray nozzle 760 on the lid member 740 onto the processing surface of the substrate W to clean the processing surface. At this time, since the opening 711 of the processing tank 710 is closed with the lid member 740, the cleaning liquid does not enter the processing tank 710, that is, the plating solution Q in the processing tank 710 is not diluted, enabling use of the plating solution Q during circulating. The cleaning liquid after the cleaning of the substrate W is discharged from a not-shown discharge outlet (para. 315). FIG. 35 is an enlarged sectional view of the processing tank 910. As shown in FIGS. 35 and 34B, the processing tank 910 includes a vessel-shaped processing tank body 913 for holding the plating solution Q, a recovery groove (overflow groove) 915 provided around a first tank 913 constituting the upper peripheral portion of the processing tank body 913 for recovering the plating solution Q overflowing the top end portion 931 of the peripheral portion of the first tank body 930, a cover portion 917 surrounding the recovery groove 915 and projecting upwardly and cylindrically (para. 351). Therefore, US’358 teaches rinsing the substrate with a different set of rinse nozzles 763 in a second rinsing process, but does not show how the second rinsing process discharge is disposed. US’358 shows a draining method of disposing of discharge solution can include a cover portion surrounding the recovery groove and projecting upwardly (rinsing frame comprises a rim extending about an upper surface of the plating bath vessel, wherein a rinsing channel is defined between the rim and the upper surface of the plating bath vessel). Therefore, one of ordinary skill in the art would know that they could implement the draining method of US’358 to dispose of the second rinse process discharge. This modification would including providing the drain on the outside of the weir since the weir is covered in the second rinse process. The configuration reads on a plenum, collection channel, extending about the rim radially outward of the weir, and wherein the weir is coupled about an interior of the plenum.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’358 to include a rinsing frame extending above the plating bath vessel, wherein the rinsing frame comprises a rim extending about an upper surface of the plating bath vessel, with regard to claim 2, wherein a rinsing channel is defined between the rim and the upper surface of the plating bath vessel, with regard to claim 3, a plenum extending about the rim radially outward of the weir, with regard to claim 4 and wherein the weir is coupled about an interior of the plenum, with regard to claim 5 because US’358 shows a draining method of disposing of discharge solution can include a cover portion surrounding the recovery groove and projecting upwardly and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuoka et al. US 2005/0072358 (US’358).

Regarding claim 9, US’358 teaches a substrate processing apparatus useful for plating a semiconductor substrate or processing a substrate by dipping a substrate in a processing liquid (abstract, para. 3). US’358 further teaches in a substrate processing apparatus for carrying out the above-described plating and the like, a substrate holding device, which holds a substrate by attracting the back surface of the substrate, is generally employed. Such a substrate holding device includes a plate-like attracting head and holds a substrate by attracting by vacuum the back surface of the substrate to a suction pad mounted to the lower surface of the attracting head (a plating apparatus comprising: a system head operable to clamp a substrate, wherein the system head is operable to raise and lower the substrate between a plating bath) (para. 291-292). As shown in FIGS. 15A and 15B, the plating unit 360 comprises a processing tank (plating tank) 710 for holding a plating solution (processing liquid) Q and carrying out a dip processing of the substrate W. Though in the above-described plating unit 360 electroless plating is carried out with the plating solution Q held in the processing tank 710, it is also possible to carry out electroplating of a processing surface of a substrate W by providing an anode within the processing tank 710 and connecting a cathode electrode to the substrate W (a plating bath vessel adapted to hold the plating bath for electroplating on the substrate) (para. 283-284 and 316). As shown in FIGS. 16A and 16B, to the cover portion 717 of the processing tank 710 is mounted a pair of rinsing spray nozzles 723 (since there are multiple nozzles provided as nozzles 723, the individual nozzles read on first fluid nozzle…second fluid nozzle) for spraying a cleaning liquid (pure water) (fluid) in a one-shot manner from the inner wall of the cover portion 717 toward the opening 711. Even when the substrate holding device 780 is raised after plating and the substrate W is separated from the plating solution Q, a small amount of plating solution remains on the processing surface of the substrate. With the plating solution remaining on the surface, plating of the surface of the substrate W will still proceed, resulting in a failure of obtaining a uniform plated film. According to the present invention, the spray nozzles 723 are provided in the processing tank 710 (a first/second nozzle extending into the plating bath vessel), and a cleaning liquid is sprayed onto the surface of the substrate W immediately after plating, thereby removing the plating solution remaining on the surface of the substrate W. Further, the spraying of cleaning liquid rapidly cools the substrate W to stop progress of plating, whereby a uniform plated film can be obtained (para. 285). After carrying out electroless plating of the processing surface (lower surface) of the substrate W for a predetermined time, described above, the lifting mechanism 831 (see FIG. 21) is driven to raise the substrate holding device 780 to the position shown in FIGS. 15A and 15B. During the rise (the system head is operable to raise and lower the substrate between a plating bath, a first position above the plating bath, and a second position above the first position) of the substrate W, a cleaning liquid (pure water) is sprayed in a one-shot manner from the rinsing nozzle 723 provided in the processing tank 710 toward the processing surface of the rising substrate W to cool the substrate W, thereby stopping the progress of electroless plating (para. 314). A cleaning liquid (pure water) is sprayed right upwardly from the nozzles 763 of the spray nozzle 760 on the lid member 740 onto the processing surface of the substrate W to clean the processing surface. At this time, since the opening 711 of the processing tank 710 is closed with the lid member 740, the cleaning liquid does not enter the processing tank 710, that is, the plating solution Q in the processing tank 710 is not diluted, enabling use of the plating solution Q during circulating (para. 315). Rotating the substrate W at a high speed can effectively scatter the processing liquid and cleaning liquid remaining on the surface of the substrate W after plating, eliminating wasteful discharge of the processing liquid, cleaning liquid, etc. to be used (para. 303). A cover portion 717 surrounding the outside of the circumferential groove 715 and projecting upwardly and cylindrically (weir). As shown in FIGS. 16A and 16B, the cover portion 717 of the processing tank 710 is mounted a pair of rinsing spray nozzles 723 for spraying a cleaning liquid (pure water) in a one-shot manner from the inner wall of the cover portion 717 toward the opening 711, during the rising (a weir extending about the plating bath vessel, the first nozzle positioned to deliver fluid to the substrate at the first position above the plating bath; and the second nozzle positioned to deliver fluid to the substrate at the second position above the plating bath) (para. 284-285 see figs 16A-B). Therefore, US’358 teaches an electroplating apparatus comprising: a system head operable to clamp a substrate, wherein the system head is operable to raise and lower the substrate between a plating bath, a first position above the plating bath, and a second position above the first position; a plating bath vessel adapted to hold the plating bath for electroplating on the substrate; a weir extending about the plating bath vessel; a first nozzle extending into the plating bath vessel, and positioned to deliver fluid to the substrate at the first position above the plating bath; and a second nozzle extending into the plating bath vessel, and positioned to deliver fluid to the substrate at the second position above the plating bath.

Regarding claim 14, US’358 teaches the electroplating apparatus of claim 9. US’358 further teaches the weir defines a space above the plating bath, see fig, 17, which reads on wherein the weir defines a plane above the plating bath vessel across a top of the weir (see fig. 16b-17).

Regarding claims 15-16, US’358 teaches the electroplating apparatus of claim 14. US’358 further teaches that nozzles can rinse the substrate while it is being raised and the substrate can be raised above the top of the weir, as discussed above (see fig. 15). Therefore, the first position and second position can include positions anywhere between the top of the plating bath and above the weir, which reads on wherein the first position is between the plating bath and the plane defined by the weir, with regard to claim 15 and wherein the second position is above the plane defined by the weir, with regard to claim 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US’358.

Regarding claims 10-13, US’358 teaches the plating apparatus of claim 9. 

US’385 does not teach a rinsing frame extending above the plating bath vessel, wherein the rinsing frame comprises a rim extending about an upper surface of the plating bath vessel, with regard to claim 10, wherein a rinsing channel is defined between the rim and the upper surface of the plating bath vessel, with regard to claim 11, a plenum extending about the rim radially outward of the weir, with regard to claim 12, and wherein the weir is coupled about an interior of the plenum, with regard to claim 13.

However, US’358 further teaches a cleaning liquid (pure water) is sprayed right upwardly from the nozzles 763 of the spray nozzle 760 on the lid member 740 onto the processing surface of the substrate W to clean the processing surface. At this time, since the opening 711 of the processing tank 710 is closed with the lid member 740, the cleaning liquid does not enter the processing tank 710, that is, the plating solution Q in the processing tank 710 is not diluted, enabling use of the plating solution Q during circulating. The cleaning liquid after the cleaning of the substrate W is discharged from a not-shown discharge outlet (para. 315). FIG. 35 is an enlarged sectional view of the processing tank 910. As shown in FIGS. 35 and 34B, the processing tank 910 includes a vessel-shaped processing tank body 913 for holding the plating solution Q, a recovery groove (overflow groove) 915 provided around a first tank 913 constituting the upper peripheral portion of the processing tank body 913 for recovering the plating solution Q overflowing the top end portion 931 of the peripheral portion of the first tank body 930, a cover portion 917 surrounding the recovery groove 915 and projecting upwardly and cylindrically (para. 351). Therefore, US’358 teaches rinsing the substrate with a different set of rinse nozzles 763 in a second rinsing process, but does not show how the second rinsing process discharge is disposed. US’358 shows a draining method of disposing of discharge solution can include a cover portion surrounding the recovery groove and projecting upwardly (rinsing frame comprises a rim extending about an upper surface of the plating bath vessel, wherein a rinsing channel is defined between the rim and the upper surface of the plating bath vessel). Therefore, one of ordinary skill in the art would know that they could implement the draining method of US’358 to dispose of the second rinse process discharge. This modification would including providing the drain on the outside of the weir since the weir is covered in the second rinse process. The configuration reads on a plenum, collection channel, extending about the rim radially outward of the weir, and wherein the weir is coupled about an interior of the plenum.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’358 to include a rinsing frame extending above the plating bath vessel, wherein the rinsing frame comprises a rim extending about an upper surface of the plating bath vessel, with regard to claim 10, wherein a rinsing channel is defined between the rim and the upper surface of the plating bath vessel, with regard to claim 11, a plenum extending about the rim radially outward of the weir, with regard to claim 12 and wherein the weir is coupled about an interior of the plenum, with regard to claim 13 because US’358 shows a draining method of disposing of discharge solution can include a cover portion surrounding the recovery groove and projecting upwardly and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuoka et al. US 2005/0072358 (US’358).

Regarding claim 17, US’358 teaches a substrate processing apparatus useful for plating a semiconductor substrate or processing a substrate by dipping a substrate in a processing liquid (abstract, para. 3). US’358 further teaches in a substrate processing apparatus for carrying out the above-described plating and the like, a substrate holding device, which holds a substrate by attracting the back surface of the substrate, is generally employed. Such a substrate holding device includes a plate-like attracting head and holds a substrate by attracting by vacuum the back surface of the substrate to a suction pad mounted to the lower surface of the attracting head (a plating apparatus comprising: a system head operable to clamp a substrate, wherein the system head is operable to raise and lower the substrate between a plating bath) (para. 291-292). As shown in FIGS. 15A and 15B, the plating unit 360 comprises a processing tank (plating tank) 710 for holding a plating solution (processing liquid) Q and carrying out a dip processing of the substrate W. Though in the above-described plating unit 360 electroless plating is carried out with the plating solution Q held in the processing tank 710, it is also possible to carry out electroplating of a processing surface of a substrate W by providing an anode within the processing tank 710 and connecting a cathode electrode to the substrate W (a plating bath vessel adapted to hold the plating bath for electroplating on the substrate) (para. 283-284 and 316). As shown in FIGS. 16A and 16B, to the cover portion 717 of the processing tank 710 is mounted a pair of rinsing spray nozzles 723 (since there are multiple nozzles provided as nozzles 723, the individual nozzles read on first fluid nozzle…second fluid nozzle) for spraying a cleaning liquid (pure water) (fluid) in a one-shot manner from the inner wall of the cover portion 717 toward the opening 711. Even when the substrate holding device 780 is raised after plating and the substrate W is separated from the plating solution Q, a small amount of plating solution remains on the processing surface of the substrate. With the plating solution remaining on the surface, plating of the surface of the substrate W will still proceed, resulting in a failure of obtaining a uniform plated film. According to the present invention, the spray nozzles 723 are provided in the processing tank 710, and a cleaning liquid is sprayed onto the surface of the substrate W immediately after plating, thereby removing the plating solution remaining on the surface of the substrate W. Further, the spraying of cleaning liquid rapidly cools the substrate W to stop progress of plating, whereby a uniform plated film can be obtained (para. 285). After carrying out electroless plating of the processing surface (lower surface) of the substrate W for a predetermined time, described above, the lifting mechanism 831 (see FIG. 21) is driven to raise the substrate holding device 780 to the position shown in FIGS. 15A and 15B. During the rise (the system head is operable to raise and lower the substrate between a plating bath, a first position above the plating bath, and a second position above the first position) of the substrate W, a cleaning liquid (pure water) is sprayed in a one-shot manner from the rinsing nozzle 723 provided in the processing tank 710 toward the processing surface of the rising substrate W to cool the substrate W, thereby stopping the progress of electroless plating (para. 314). A cleaning liquid (pure water) is sprayed right upwardly from the nozzles 763 of the spray nozzle 760 on the lid member 740 onto the processing surface of the substrate W to clean the processing surface. At this time, since the opening 711 of the processing tank 710 is closed with the lid member 740, the cleaning liquid does not enter the processing tank 710, that is, the plating solution Q in the processing tank 710 is not diluted, enabling use of the plating solution Q during circulating (para. 315). Rotating the substrate W at a high speed can effectively scatter the processing liquid and cleaning liquid remaining on the surface of the substrate W after plating, eliminating wasteful discharge of the processing liquid, cleaning liquid, etc. to be used (para. 303). A cover portion 717 surrounding the outside of the circumferential groove 715 and projecting upwardly and cylindrically (weir). As shown in FIGS. 16A and 16B, the cover portion 717 of the processing tank 710 is mounted a pair of rinsing spray nozzles 723 for spraying a cleaning liquid (pure water) in a one-shot manner from the inner wall of the cover portion 717 toward the opening 711, during the rising (a first nozzle extending through the weir, and angled to deliver fluid to the substrate at the first position; and a second nozzle extending through the weir, and angled to deliver fluid to the substrate at the second position) (para. 284-285 see figs 16A-B). Therefore, US’358 teaches an electroplating apparatus comprising: a system head operable to clamp a substrate, wherein the system head is operable to raise and lower the substrate between a plating bath, a first position above the plating bath, and a second position above the first position; a plating bath vessel adapted to hold the plating bath for electroplating on the substrate; a weir extending about the plating bath vessel; a first nozzle extending through the weir, and angled to deliver fluid to the substrate at the first position; and a second nozzle extending through the weir, and angled to deliver fluid to the substrate at the second position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US’358.

Regarding claims 18-19, US’358 teaches the plating apparatus of claim 17.  US’358 further teaches that the weir defines a plane above the plating bath vessel (see fig. 16b-17), with regard to claim 19.

US’385 does not teach a rinsing frame extending above the plating bath vessel, wherein the rinsing frame comprises a rim extending about an upper surface of the plating bath vessel, and wherein a rinsing channel is defined between the rim and the upper surface of the plating bath vessel, and a plenum extending about the rim radially outward of the weir, with regard to claim 18, and wherein the weir is coupled about an interior of the plenum, with regard to claim 19.

However, US’358 further teaches a cleaning liquid (pure water) is sprayed right upwardly from the nozzles 763 of the spray nozzle 760 on the lid member 740 onto the processing surface of the substrate W to clean the processing surface. At this time, since the opening 711 of the processing tank 710 is closed with the lid member 740, the cleaning liquid does not enter the processing tank 710, that is, the plating solution Q in the processing tank 710 is not diluted, enabling use of the plating solution Q during circulating. The cleaning liquid after the cleaning of the substrate W is discharged from a not-shown discharge outlet (para. 315). FIG. 35 is an enlarged sectional view of the processing tank 910. As shown in FIGS. 35 and 34B, the processing tank 910 includes a vessel-shaped processing tank body 913 for holding the plating solution Q, a recovery groove (overflow groove) 915 provided around a first tank 913 constituting the upper peripheral portion of the processing tank body 913 for recovering the plating solution Q overflowing the top end portion 931 of the peripheral portion of the first tank body 930, a cover portion 917 surrounding the recovery groove 915 and projecting upwardly and cylindrically (para. 351). Therefore, US’358 teaches rinsing the substrate with a different set of rinse nozzles 763 in a second rinsing process, but does not show how the second rinsing process discharge is disposed. US’358 shows a draining method of disposing of discharge solution can include a cover portion surrounding the recovery groove and projecting upwardly (rinsing frame comprises a rim extending about an upper surface of the plating bath vessel, wherein a rinsing channel is defined between the rim and the upper surface of the plating bath vessel). Therefore, one of ordinary skill in the art would know that they could implement the draining method of US’358 to dispose of the second rinse process discharge. This modification would including providing the drain on the outside of the weir since the weir is covered in the second rinse process. The configuration reads on a plenum, collection channel, extending about the rim radially outward of the weir, and wherein the weir is coupled about an interior of the plenum.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’358 to include a rinsing frame extending above the plating bath vessel, wherein the rinsing frame comprises a rim extending about an upper surface of the plating bath vessel, and wherein a rinsing channel is defined between the rim and the upper surface of the plating bath vessel, and a plenum extending about the rim radially outward of the weir, with regard to claim 18, and wherein the weir is coupled about an interior of the plenum, with regard to claim 19 because US’358 shows a draining method of disposing of discharge solution can include a cover portion surrounding the recovery groove and projecting upwardly and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 20, the modified apparatus of US’358 teaches the electroplating apparatus of claim 19. US’358 further teaches that nozzles can rinse the substrate while it is being raised and the substrate can be raised above the top of the weir, as discussed above (see fig. 15). Therefore, the first position and second position can include positions anywhere between the top of the plating bath and above the weir, which reads on wherein the first position is between the plating bath and the plane defined by the weir and wherein the second position is above the plane defined by the weir.

	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dordi et al. US 2004/0020781, Nakashima et al. US 2001/0037764.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713